                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


SELENA HEBERT,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:15-cv-04500

CITY OF NITRO POLICE
DEPARTMENT, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission to this court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). On November 21, 2019, Magistrate Judge Tinsley

submitted the Proposed Findings of Fact and Recommendation [ECF No. 27] (“PF&R”),

recommending the court grant defendants, City of Nitro Police Department and Sgt. Raynes’s,

Motion for Summary Judgement. [ECF No. 25]. To date, no objections to Magistrate Judge

Tinsley’s PF&R have been filed, and the time period for the filing of objections has passed.

       Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For the

reasons stated, the court GRANTS the defendants’ Motion for Summary Judgment as to all the

plaintiff, Selena Hebert’s, claims [ECF No. 25]. The court DIRECTS the Clerk to send a copy of

this Order to counsel of record and any unrepresented party.

                                             ENTER:         December 23, 2019
